SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Western District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated by Judge Skretny on the record on .January 20 and May 9, 2000. The complaint failed to state a claim on which relief can be granted, for “[t]he antitrust laws ... were enacted for ‘the protection of competition, not competitors.’ ” Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 488, 97 S.Ct. 690, 50 L.Ed.2d 701 (1977) (quoting Brown Shoe Co. v. United States, 370 U.S. 294, 320, 82 S.Ct. 1502, 8 L.Ed.2d 510 (1962) (emphasis in Brown Shoe)). The complaint- here indicated that defendant’s conduct actually caused an increase in competition, alleging that as a result- of that conduct, new competitors of defendant entered the marketplace. (E.g., Complaint it 34; see also Plaintiffs brief on appeal at 6 (“[Cjompetitors of Agway, who previously had lacked the marketing power to compete with Agway in Appellant’s Local Marketing Area — due to Agway’s strategically placed local Distribution Centers in each Local Marketing Area — were given an opportunity to move in and take over the supply to Appellant and the other ‘cut off Representatives, who needed to buy Agricultural Products at wholesale in order to compete with Agway for retail sales to their Farmer customers.”)). The complaint failed to allege facts indicating either harm to competition or a dangerous probability that the alleged attempted monopolization by defendant would succeed.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.